Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2019 is being considered by the examiner.
The listing of references in the specification (US3644878) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionly, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract seems to be stating potential usage of the invention in the beginning and purported merits at the end which both are not valid in the abstract and should be removed from the abstract.  Correction is required such as changing the abstract to be more like Claim 1 of the application (without legal phraseology- see above).  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, and 9 are objected to because of the following informalities:  
“the load-side lugs” in claim 1 should be “load-side lugs” as it was not introduced before in the claim
“the bottom surfaces” in Claims 4 and 9 should be “the bottom surfaces of the plurality of side panels” in order to make the claim limitation more clear. 
.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musselman (CA2128791).
Regarding Claim 1, Musselman teaches, in Fig. 1-5,  a method of insulating at least one supply-side lug in an electrical meter pan (abstract), the method comprising: removing a cover from an electrical meter to expose an electrical meter pan (not shown, but inherent as every live electrical panel has a cover, and in order to get to the line-side lug, a cover would inherently have to be removed); providing a first insulative cover (Fig. 1- Fig. 2, 1) formed to be emplaced over a first lug located on the supply-side of the electrical meter pan configured to receive a flow of electricity from an outside source (Fig. 5); and, emplacing said first insulative cover over said first lug to shield the first lug from contact (Claim 1, Summary of the invention), the emplaced first insulative cover not covering the load-side lugs of the electrical meter pan (Fig. 5, dashed line).


Regarding Claim 2, Musselman teaches the method of claim 1, wherein the first insulative cover is formed to be simultaneously emplaced over the first lug (8-left) and a second lug (8 right) located on the supply-side of the electrical meter pan (see Fig. 5- dashed line).


Regarding Claim 4, Musselman teaches the method of claim 1, wherein the first insulative cover (see Fig. 1-2) includes a top panel (4) and a plurality of side panels (3,5), each of said plurality of side panels having an outer surface (Fig. 1- 3,5 left side), an inner surface (Fig. 1- 3,5 right side), and a bottom surface (bottom area between outer surface and inner surface) extending between the outer and inner surfaces, the plurality of side panels being coupled to, and protruding from, the top panel with the bottom surfaces being exposed (Fig. 1-2), the plurality of side panels bounding the top panel so as to continuously encircle the top panel (Fig. 1-2).

 Regarding Claim 5, Musselman teaches the method of claim 4, wherein a first side panel of the plurality of side panels has a length (5 middle portion), as measured in a direction away from the top panel, that is less than the remaining plurality of side panels (see Fig. 2).
[AltContent: textbox (Cutout of second side panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (5 middle portion)]
    PNG
    media_image1.png
    423
    480
    media_image1.png
    Greyscale

Regarding Claim 6, Musselman teaches the method of claim 5, wherein a second side panel (3) of the plurality of side panels includes a cutout commencing at the bottom surface of the second side panel (See Fig. 2 above).

 Regarding Claim 7, Musselman teaches the method of claim 4, wherein a second side panel (3) of the plurality of side panels includes a cutout commencing at the bottom surface of the second side panel (see Fig. 2 above).
 
Regarding Claim 8, Musselman teaches the method of claim 4, wherein the first insulative cover (1) is emplaced over the first lug with the plurality of side panels encircling the first lug and the top panel covering the first lug (See Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musselman in view of Subramanian (US6930577).
Regarding Claim 3, Musselman teaches the method of claim 1, but does not teach the first insulative cover includes silicone rubber.
Subramanian teaches the first insulative cover (70) includes silicone rubber (column 4 line 29-42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulative cover as disclosed by Musselman with the silicone rubber as disclosed by Subramanian in order to impart temperature resistance to first insulative cover (Subramanian, column 4 lines 29-42).  

 Regarding Claim 9, Musselman teaches the method of claim 4, but does not teach an adhesive disposed on at least a portion of the bottom surfaces.
	Subramanian teaches an adhesive disposed on at least a portion of the bottom surfaces (column 4 lines 29-42, acrylic adhesive).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulative cover as disclosed by Musselman 
Regarding Claim 10, the combination of Musselman and Subramanian further teaches the adhesive is removable (any adhesive can be removed by chemical treatment or be physically removed from the surface so the adhesive should be removable). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848